UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4731



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WENDELL WILLIAM INGRAM,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
District Judge. (CR-04-73; CR-95-148; CR-94-49)


Submitted:   September 29, 2005           Decided:   October 5, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher R. Clifton, GRACE, HOLTON, TISDALE, CLIFTON, P.A.,
Winston-Salem, North Carolina, for Appellant. Anna Mills Wagoner,
United States Attorney, Lisa B. Boggs, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Wendell     William   Ingram       appeals    from     his   264-month

sentence entered pursuant to his guilty plea to possession with

intent to distribute twenty-four grams of crack cocaine.                       Ingram

contends that the sentencing enhancement he received for being a

career offender is precluded by the Supreme Court’s decisions in

Blakely v. Washington, 542 U.S. 296 (2004) and United States v.

Booker, 125 S. Ct. 738 (2005).

            Ingram’s claim is foreclosed by circuit precedent.                    See

United States v. Collins, 412 F.3d 515, 519 (4th Cir. 2005)

(holding that defendant’s Sixth Amendment right to trial by a jury

was   not   violated    by   district    court’s       reliance    on    his    prior

convictions for purposes of sentencing as career offender); United

States v. Cheek, 415 F.3d 349, 350 (4th Cir. 2005) (holding

similarly    in   the   context   of    the    Armed    Career    Criminal      Act).

Moreover, on appeal, Ingram does not challenge any factual findings

regarding the prior convictions, and he does not dispute the

factual basis for the district court’s conclusions that he was a

career offender. Accordingly, Ingram’s assertion that his sentence

violated the Sixth Amendment is without merit.                   See Collins, 412

F.3d at 523    (holding that, where defendant did not dispute any of

the facts supporting the career offender status in district court,

there is no constitutional violation in relying on defendant’s

prior convictions).


                                       - 2 -
          Accordingly, we affirm Ingram’s sentence.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -